Citation Nr: 1525681	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss disability and rheumatoid arthritis.  

2.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from September 27, 2013, for a right wrist disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  In a December 2013 statement, the Veteran informed VA that he desired to withdraw his appeal with respect to the applications to reopen.  

2.  Throughout the period of the claim, the Veteran's right wrist disability has been manifested by pain and limitation of motion but not ankylosis.

3.  The Veteran's service-connected right wrist disability is not sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the applications to reopen have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



2.  The criteria for a rating of 10 percent, but no higher, for a right wrist disability have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2014).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a December 2013 statement, the Veteran expressed his desire to withdraw his appeal with respect to the applications to reopen.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the appeal must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in February and August 2012, prior to the initial adjudication of the claims. 

The record also reflects that all service treatment records, Social Security Administration (SSA) records, and available and relevant post-service medical evidence identified by the Veteran have been obtained and considered by the agency of original jurisdiction, except where consideration by the agency of original jurisdiction has been waived.  See April 2015 Appellate Brief.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of his right wrist disability, most recently in September 2013.  The examination records report all findings necessary to rate the disability, and the Veteran has not asserted, and the evidence of record does not show, that the disability has increased significantly in severity since the examination.  Furthermore, the record includes a probative opinion as to whether the Veteran's right wrist disability results in unemployability.   

Accordingly, the Board will address the merits of the appellant's claims.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014). 

It is the intention of the rating schedule to recognize painful, unstable or malaligned joint, due to healed injury, as entitled to at least the minimum compensable rating authorized for the joint.  38 C.F.R. § 4.59 (2014). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of motion of the wrist is assigned a maximum 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm. Higher ratings are available for ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2014).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Factual Background

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected right wrist disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

Private treatment records reveal no complaint or abnormal finding related to the right wrist or right forearm.  SSA records also reveal no complaint or abnormal finding related to the right wrist or forearm.  The SSA records indicate that the Veteran reported an inability to work due to difficulty standing, fatigability, impairment of concentration and memory, and dizziness and sleepiness due to diabetes and that the Veteran was determined to be unfit for employment due to arthritis in the knee and diabetes.  

A March 2011 VA treatment record indicates that the Veteran was seeking to transfer his care to the VA medical center.  The Veteran did not report any specific problems with the right wrist, though he reported arthritis in the right knee, shoulder, and foot, which were the "most bothersome thing."  Examination of the upper extremities was negative, with no red or swollen joints and good movement of all joints.  Additionally, neurological examination revealed normal sensory and motor findings.  Subsequent records reveal no complaints or abnormal findings related to the right wrist or forearm, and July 2013 VA treatment records report that the Veteran had 5/5 power in the upper extremities.  

A February 2012 VA examination record reveals a diagnosis of chronic strain/sprain of the right wrist with limited motion.  The record indicates that the Veteran is right-hand dominant.  The Veteran reported pain and tenderness in the midshaft of the right ulna with flare-ups with activity which resulted in restriction of use of the right wrist and forearm.  Range of motion testing revealed palmar flexion to 45 degrees and dorsiflexion to 40 degrees with no objective evidence of pain.  After repetition, palmar flexion was limited to 25 degrees and dorsiflexion was limited to 35 degrees.  The examiner found the Veteran had functional loss due to less movement than normal, weakened movement, and excess fatigability.  There was no localized tenderness, and wrist strength was normal.  There was no ankylosis.  The examiner noted that radial deviation of the right wrist was 5 degrees (compared to the left at 25 degrees) and ulnar deviation of the right wrist was 35 degrees (compared to the left at 30 degrees).  The examiner noted that the wrist condition affected the Veteran's ability to work, explaining that the Veteran was a plasterer and could not perform the occupation due to limited range of motion in the right wrist and pain in the right forearm.  The examiner noted that the right wrist presented with painless limitation of motion with no other clinical findings.  The examiner added that the right elbow range of motion was normal.  X-ray imaging was normal for age with no significant posttraumatic or degenerative changes.  

A January 2013 VA examination record reveals that "based on full review of the record and examination of the right wrist, the Veteran had, "no limitations in physical or sedentary activities which should impact negatively employment."  The examiner added that the Veteran reported that he stopped working in 2006 due to arthritic problems in his right hand and knee.  

A September 2013 VA examination record reveals the Veteran's history of pain and swelling in the right wrist, which had increased since the previous examination.  He denied treatment.  He reported that the symptoms were constant and caused "problems" with activities of daily living, such as brushing teeth.  The Veteran denied flare-ups.  Range of motion testing revealed palmar flexion to 25 degrees with pain beginning at 25 degrees and dorsiflexion to 35 degrees with pain beginning at 35 degrees.  There was no change in range of motion after repetition.  The examiner determined there was functional impairment due to less movement than normal, incoordination, and pain on movement.  There was localized tenderness or pain on palpation of the joints/soft tissues of the wrist.  Motor strength was 4/5 with wrist flexion and extension.  The examiner noted that radiographic imaging did not show arthritis.  The examiner determined that the wrist condition affected the Veteran's ability to work because the Veteran reported that he had to stop working due to the wrist.  

Analysis  

Right Wrist Disability

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim pursuant to 38 C.F.R. § 4.59 based on the competent evidence of limitation of motion and the Veteran's competent history of constant pain.  

A rating higher than 10 percent is not warranted at any time during the period of the claim.  There is no evidence, to include history, of ankylosis, including during flare-ups.  In this regard, the Board notes that although the Veteran reported limitation of motion during flare-ups, he has never reported an inability to move the wrist or forearm during flare-ups or at any other time.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating.  In this regard, the Board notes that the record documents that range of motion of the elbow and radiographic imaging of the elbow are normal, so there is no associated impairment which might warrant a higher rating under Diagnostic Codes 5205 to 5013, and there is no evidence of associated impairment of the hand and/or fingers.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's right wrist disability is manifested by pain and limitation of motion, which have been contemplated by the rating assigned.  The Board acknowledges that the Veteran was noted to have 4/5 strength during the September 2013 VA examination.  Although the rating criteria do not explicitly contemplate impairment of strength, the functional effect of loss of strength is limitation of motion or use which is explicitly contemplated by the rating criteria.  In other words, the effect of the loss of strength is considered in the rating currently assigned.  The rating criteria provide higher ratings for more severe manifestations and impairment, notably ankylosis.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the decision to deny a rating in excess of 10 percent, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this component of the claim because the preponderance of the evidence is against the claim.  

TDIU

Service connection is only in effect for right wrist strain at 10 percent.  Therefore, the Veteran does not meet the minimum schedular criteria for a TDIU.  Nevertheless, if the Veteran is unemployable due to service-connected disability, referral of the claim to the Director of the VA Compensation Service for extra-schedular consideration is in order.  See 38 C.F.R. § 4.16(b).

In his claim for a TDIU, the Veteran reported that he had employment experience as an instructor and director of apprenticeship.  He stated that he stopped working in 2005 because he became too disabled to work at that time. 

Following its review of the record, the Board has determined that the Veteran's service-connected right wrist disability is not sufficient by itself to render him unemployable.  Although the record indicates that the Veteran has been unemployed throughout the period on appeal, the record includes evidence, including histories, that the Veteran stopped working due to non-service connected disorders, namely arthritis of the knee and diabetes mellitus, and there is no probative evidence of unemployability due to the service-connected right wrist disability.  The January 2013 VA examiner determined that the right wrist disability did not result in unemployability.  The Board finds this determination is highly probative as it is consistent with the medical evidence, which indicates that the Veteran maintains significant range of motion in his right wrist and normal range of motion in the elbow.  There are no medical findings of unemployability due to the right wrist strain.   

The Board acknowledges that the Veteran currently reports that he stopped working due to his right wrist strain.  The Board finds the current history is not credible as it is contradicted by the records associated with the Veteran's receipt of SSA disability benefits and the history provided to the January 2013 VA examiner, which indicate that the Veteran stopped working due to unrelated conditions.  In this regard, the Board finds the SSA records more probative than the current history as to the reason for the Veteran's retirement as the records are more contemporaneous with the Veteran's retirement and the Veteran's statements in support of his VA claim are self-serving.  

The Board further acknowledges that the February 2012 and September 2013 VA examiners determined the right wrist strain affected the Veteran's occupational functioning, noting that the Veteran stopped working as a plasterer due to the right wrist disability.  The examiners did not make any medical determinations as to the occupational effect of the right wrist disability, however; instead, they only reported the Veteran's histories without adding an opinion.  Thus, the Board finds the descriptions of the effect of the right wrist strain on occupational functioning are not medical evidence but recitations of the Veteran's lay history, which the Board has determined is not credible.  

The Board acknowledges that the Veteran's right wrist disability would impact his ability to do some jobs.  Never the less, it is clear from the evidence as a whole that the right wrist disability is not sufficient by itself to render the Veteran unemployable.

Although the appellant might believe that his right wrist strain results in unemployability, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to make that determination.  In any event, the Veteran's lay opinion is self-serving and is less probative than the medical evidence showing that the right wrist disability is not sufficient by itself to render the Veteran unemployable.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

The appeal with respect to the applications to reopen is dismissed.  

The Board having determined that the Veteran's right wrist disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


